Citation Nr: 0617233	
Decision Date: 06/13/06    Archive Date: 06/26/06

DOCKET NO.  03-26 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to a rating higher than 40 percent for service-
connected chronic lumbosacral myofacial strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
November 1975 to December 1978.


This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO). 

In August 2005, the veteran appeared at a hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action is required on his part.


REMAND

In August 2005, the veteran testified that his service-
connected low back disability has worsened over the last 
couple of years.  He stated that his disability is currently 
manifested by muscle spasms, numbness from the low back to 
the kneecap, and radiating pain to the lower extremities.  

Based on the veteran's testimony of an increase in severity 
and as there is a question of neurological involvement, a 
remand is necessary because the evidence of record is 
insufficient to decide the claim.  Therefore, under the duty 
to assist, 38 C.F.R. § 3.159, the case is REMANDED for the 
following action:



1.	Ensure that all VCAA notice required by 
38 U.S.C.A. § 5103a and 38 C.F.R. § 3.159 are 
fully complied with.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

2.	Obtain VA records since December 2003 from the 
Fargo, North Dakota VA Medical Center. 

3.	Schedule the veteran for VA orthopedic and 
neurologic examinations to determine the current 
level of low back impairment.  The claims file 
must be made to the examiners for review.

a.	The orthopedic examiner is asked to 
describe the range of motion in degrees of 
forward flexion, extension, left and right 
lateral flexion, and left and right lateral 
rotation.  The examiner is asked to comment 
on objective evidence of painful motion or 
functional loss due to pain, including with 
flare-ups, if any, and to describe painful 
motion in terms of additional limitation of 
motion if feasible.  The examiner is also 
asked to comment on weakness and 
fatigability. 

b.	The neurologic examiner is asked to 
describe any neurological deficits, and, if 
any, whether the findings are related to 
the service-connected low back disability, 
including degenerative joint disease. 

4.	After the development has been completed, 
adjudicate the claim, including under 38 C.F.R. 
§ 3.321(b).  If the benefit sought is denied, 
furnish the veteran a supplemental statement of 
the case and return the case to the Board.





The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
GEORGE E. GUIDO JR.
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





